NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


In the Interest of J.J.N., a child, )
___________________________________)
                                    )
A.H.,                               )
                                    )
               Appellant,           )
                                    )
v.                                  )              Case No. 2D18-3876
                                    )
DEPARTMENT OF CHILDREN AND          )
FAMILIES and GUARDIAN AD LITEM      )
PROGRAM,                            )
                                    )
               Appellees.           )
___________________________________)

Opinion filed December 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Kim Hernandez
Vance, Judge.

David A. Dee, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee, Department of Children
and Families.

Thomasina Moore, Statewide Director of
Appeals, Florida Statewide Guardian ad
Litem Office, Tallahassee; and John E.
Thornton, Jr., Florida Statewide Guardian
ad Litem Office, Defending Best Interests
Project, Hogan Lovells US LLP, Miami,
Co-Counsel for Guardian ad Litem for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and SALARIO, JJ., Concur.




                                            -2-